SHARE PURCHASE AGREEMENT BY [] AS SELLER AND VERNIY AKTIV AS BUYER CONCERNING CASPIAN INTERNATIONAL OIL CORPORATION DATED [], 2008 SHARE PURCHASE AGREEMENT THIS SHARE PURCHASE AGREEMENT (this Agreement), dated as of[], 2008 (the Effective Date), is hereby entered into by and between [NAME], an individual residing at [address] (the Seller) and VERNIY AKTIV, a closed unit risk investment fund organized under the laws of the Republic of Kazakhstan (in accordance with certificate of state registration for share issuance No. 30/05, issued by the Market and Financial Entity Regulation and Supervisory Agency of the Republic of Kazakhstan on June 13, 2007) with a legal address of 117/6 Dostyk Ave., Almaty, Kazakhstan 050059 (the Buyer), as represented by its portfolio manager, VERNIY CAPITAL JOINT STOCK COMPANY, a joint stock company organized under the laws of the Republic of Kazakhstan (in accordance with state registration certificate No. 81096-1910-АО, issued by Department of Justice of Almaty on October 19, 2006 and license manage portfolio investments No. 0403200678, issued by the Market and Financial Entity Regulation and Supervisory Agency of the Republic of Kazakhstan on dated April 19, 2007), with a legal address of 117/6 Dostyk Ave., Almaty, Kazakhstan 050059, with respect to the sale of shares in CASPIAN INTERNATIONAL OIL CORPORATION, a
